internal_revenue_service index number number release date cc dom p si 6--plr-112420-98 date legend taxpayer partnership operating dear this letter responds to a request for a private_letter_ruling filed on behalf of taxpayer dated date you requested a ruling that gross_income derived from the disposal of timber pursuant to cutting agreements will constitute gross_income derived from gain from the sale or disposition of real_property or interests_in_real_property which is not property described in sec_1221 of the internal_revenue_code for purposes of sec_856 and sec_856 and that such income will not be treated as prohibited_transaction_income under sec_857 taxpayer is a domestic_corporation that is a limited_partner of partnership taxpayer intends to qualify and elect treatment as a reit operating is a corporate general_partner of partnership and a wholly-owned subsidiary of taxpayer it is represented that operating will be treated as a qualified_reit_subsidiary pursuant to sec_856 and the income and assets of operating will thus be treated as the income and assets of taxpayer it is anticipated that partnership taxpayer and operating will operate in an umbrella partnership reit format with timberland assets being held by partnership partnership will invest and reinvest funds contributed by its partners in interests in timber timberlands and such other plr-112420-98 assets as appropriate to establish proper portions of liquid_assets for the partnership partnership will maintain manage and dispose_of the timber growing on the timberlands held by partnership partnership will acquire timber tracts for investment purposes with the expectation of holding and managing those tracts for investment when operating as general_partner determines that it is in the best interest of partnership to dispose_of standing timber partnership will enter into agreements calling for the cutting and removal of timber pursuant to a cutting contract partnership may on occasion also sell or otherwise dispose_of timberland itself taxpayer and partnership anticipate that substantially_all of their income from disposals of timber will be generated by the disposal of timber under contracts pursuant to which partnership will retain an economic_interest in the timber it is intended that the tax treatment of the timber disposals under the contracts will be governed by sec_631 income from the disposals will be based upon an agreed amount per unit of timber ultimately harvested taxpayer anticipates that substantially_all of its income will be derived from contracts qualifying under sec_631 pursuant to which the purchaser rather than taxpayer or partnership will harvest the timber consequently taxpayer represents that partnership will retain an economic_interest in the timber disposed of pursuant to the contracts and partnership and taxpayer will receive passive_income measured by the quantity of timber actually cut by the purchaser partnership will not engage either in cutting timber or merchandising the logs cut from the timber law and analysis sec_856 provides that at least percent of a reit's gross_income excluding gross_income from prohibited_transactions must be derived from among other sources gain from the sale_or_other_disposition of stock securities and real_property including interests_in_real_property and interests in mortgages on real_property which is not property described in sec_1221 sec_856 provides that at least percent of a reit's gross_income excluding gross_income from prohibited_transactions must be derived from among other sources gain from the sale_or_other_disposition of real_property including interests_in_real_property and interests in mortgages on real_property which is not property described in sec_1221 sec_856 provides that at the close of each quarter of its tax_year at least percent of the value of a reit's total assets must be represented by real_estate_assets plr-112420-98 cash and cash items including receivables and government securities sec_856 provides that not more than percent of the value of a reit’s total assets may be represented by securities other than those includible under subparagraph a for purposes of this calculation limited in respect of any one issuer to an amount not greater than percent of the value of the total assets of the reit and to not more than percent of the outstanding voting_securities of the issuer sec_856 provides that the term real_estate_assets means real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other qualifying reits sec_856 defines the term interests_in_real_property to include fee ownership and co- ownership of land or improvements thereon leaseholds of land or improvements thereon options to acquire land or improvements thereon and options to acquire leaseholds of land or improvements thereon but does not include mineral oil or gas royalty interests sec_1_856-3 of the income_tax regulations provides that local law definitions will not be controlling for purposes of determining the meaning of the term real_property as used in sec_856 and the regulations thereunder sec_856 provides that value means with respect to securities for which market quotations are readily available the market_value of those securities and with respect to other_securities and assets fair value as determined in good_faith by the trustees except that in the case of securities of reits the fair value shall not exceed market_value or asset value whichever is higher under sec_1_856-3 a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets shall be determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 it is a long-standing principle of law that standing timber is treated as real_property for federal_income_tax purposes in hutchins v king 68_us_53 the supreme court stated that timber growing upon the land constituted a portion of the realty more recently the court in 115_fsupp_931 w d wis stated that growing timber under the common_law and the law of the united_states has plr-112420-98 always been considered a portion of the real_property and the owner of that timber had an interest in so much of the soil as was necessary to sustain it also the service ruled in revrul_72_515 1972_2_cb_466 that timber growing on the land is part of the land and that an exchange of timberlands of different qualities nevertheless constitutes a like_kind exchange because both are land held for investment accordingly we conclude that timberlands and the standing timber thereon constitute real_property and therefore real_estate_assets within the meaning of sec_856 and sec_856 sec_631 provides that in the case of the disposal of timber held for more than one year before the disposal by the owner thereof under any form or type of contract by virtue of which the owner retains an economic_interest in the timber the difference between the amount_realized from the disposal of the timber and the adjusted depletion basis thereof shall be considered as though it were a gain_or_loss as the case may be on the sale of the timber the date of the disposal of the timber shall be deemed to be the date the timber is cut but if payment is made to the owner under the contract before the timber is cut the owner may elect to treat the date of payment as the date of disposal of the timber for purposes of this section the term owner means any person who owns an interest in the timber including a sublessor and a holder of a contract to cut timber sec_1_631-2 provides that in the case of a disposal of timber with a retained economic_interest the provisions of sec_1231 apply and such timber shall be considered property_used_in_the_trade_or_business for the tax_year in which it is considered to have been sold along with other_property of the taxpayer used_in_the_trade_or_business as defined in sec_1231 whether or not such timber is property held by the taxpayer for sale to customers in the ordinary course of the taxpayer’s trade_or_business in order for there to be a disposal of timber under a contract for purposes of sec_631 the lessee must have a contractual obligation to cut specified timber see eg revrul_77_229 1977_2_cb_210 citing 251_f2d_163 9th cir 284_f2d_348 9th cir 302_f2d_289 5th cir opinion amended and reh den 305_f2d_557 cert_denied 371_us_921 sec_1 e provides that in order to be the owner of timber a taxpayer must have a right to cut timber for sale on its own account or for use in its trade_or_business plr-112420-98 neither sec_631 nor the regulations thereunder provide guidance on what constitutes a retained economic_interest sec_1_611-1 however provides that an economic_interest is possessed when the taxpayer has acquired by investment any interest in standing timber and secures by any form of legal relationship income derived from the severance of the timber to which the taxpayer must look for a return_of_capital in other words an owner retains an economic_interest under a timber cutting contract if the amount of the payment for the timber depends solely on the actual quantity of timber cut sec_1231 generally provides that gain_or_loss on the sale_or_exchange of property used in a trade_or_business will be treated as gain_or_loss from the sale_or_exchange of a capital_asset sec_1231 provides that property used in a trade_or_business includes timber to which sec_631 applies sec_857 provides that a tax will be imposed upon a reit equal to percent of the net_income derived by the reit from prohibited_transactions sec_857 defines the term prohibited_transaction as a sale_or_other_disposition of property described in sec_1221 which is not foreclosure_property if it is determined that the timber cutting agreements entered into by taxpayer are governed by sec_631 the standing timber disposed of pursuant to the agreements will be treated as property used in a trade_or_business under sec_1231 which section does not include property_held_for_sale in the ordinary course of business as described in sec_1221 therefore the sale of timber by taxpayer pursuant to the agreements will not satisfy the definition of a prohibited_transaction accordingly provided that the timber cutting agreements entered into by taxpayer are governed by sec_631 gross_income derived from the disposal of timber pursuant to those cutting agreements will constitute gross_income derived from gain from the sale or disposition of real_property or interests_in_real_property which is not property described in sec_1221 for purposes of sec_856 and sec_856 also such income will not be treated as prohibited_transaction_income under sec_857 no opinion is expressed or implied as to the federal tax consequences of this transaction under any provision not specifically addressed herein furthermore no opinion is expressed concerning whether taxpayer will otherwise qualify as a reit under subchapter_m part ii of chapter in addition no opinion is expressed concerning the federal tax consequences of partnership’s disposal of standing timber on the timberlands plr-112420-98 other than by timber cutting contracts governed by sec_631 further no opinion is expressed concerning whether the relationship between taxpayer and any other party to a timber cutting contract entered into by taxpayer will cause taxpayer to fail to satisfy the percent voting_securities requirement of sec_856 this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours harold e burghart assistant to the chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
